DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Intelligent Electric Vehicle to predict accident and Notify Before Accident.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the accident" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the real time" and “the automobile” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the damage" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the basic" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
As per claim 1, applicant is required to clarify what is the difference between “smash up predicting” and “damage intelligent predicting system”?
As per claim 1, applicant is required to have consistent in term of “vehicle” and “automobile”, “hurt” and “injured”
As per claim 1, line 20, “in view of” should change to ----in response to----
As per claim 1, applicant is required to clarify where the “cross detection unit” and “stop determination system” are located?  Are they located on the electric vehicle or roadside/intersection?
As per claims 1-6, applicant is required to make all corrections to claims 2-6 as shown in claim 1 above.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nodder (US 11,012,667) discloses a system has a first sensor being fixed at a property and configured to generate first sensor data that reflects an attribute of the property, a second sensor being fixed at a vehicle associated with the property and configured to generate second sensor data that reflects an attribute of the vehicle, a controller configured to obtain the first sensor data at a first data rate and the second sensor data at a second data rate, obtain data indicating that a status of a monitoring system is unarmed based on the classification of the event associated with the vehicle as a distress event or a misuse event, wherein the monitoring system actions being determined based on the data indicating that the status of the monitoring system is unarmed, where the actions including changing the status of the monitoring system from unarmed to armed and performs the monitoring system actions.
Gurunathan (2017/0136943) discloses a system comprises a positioning unit that determines a geographic location of a vehicle; a sensor unit is configured to detect a distress signal; a telecommunication unit is coupleable to the positioning unit and the sensor unit, wherein the telecommunication unit transmits an alert notification to an emergency service organization in response to the detected distress signal. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
October 28, 2022